Memorandum By The Court. Petitioners appeal from an order and judgment of the Supreme Court at Special Term dismissing their proceeding to review assessments of real property. As pertinent here, subdivision 1 of section 708 of the Real Property Tax Law provides: “ If the assessment to be reviewed was made by the assessors of an assessing unit, service shall be made by delivering three copies of the petition and notice to the clerk of such assessing unit”. It is conceded that service as thus provided was not effected. The failure to suffice the statute’s condition precedent is jurisdictionally fatal to the review sought. (Matter of Onteora Club v. Board of Assessors, 17 A D 2d 1008, uffid. 13 N Y 2d 1170.) Judgment and order affirmed, without costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.